Citation Nr: 0616129	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  00-24 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a right knee meniscectomy.

2.  Entitlement to an initial rating in excess of 20 percent 
for tricompartmental osteoarthritis of the right knee.

3.  Entitlement to an initial rating in excess of 20 percent 
for degenerative changes of the right ankle.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the left knee.

5.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the left ankle.

6.  Entitlement to an initial rating in excess of 10 percent 
for hiatal hernia.
7.  Entitlement to an initial compensable rating for 
functional systolic murmur. 

8.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.

9.  Entitlement to an initial rating in excess of 10 percent 
for seborrheic keratosis of the scalp. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to October 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
the above listed disabilities.  The veteran appealed the 
decision with respect to the initial ratings assigned.  



FINDINGS OF FACT

1.  On January 17, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant requesting a withdrawal of the appeal with 
regard to the claims for higher initial evaluations for the 
following service-connected disabilities: residuals of a 
right knee meniscectomy; right knee arthritis; right ankle 
degenerative joint disease; left knee degenerative joint 
disease; left ankle degenerative joint disease; hiatal 
hernia; and, functional systolic murmur.

2.  The veteran's migraine headaches are manifested by 
prostrating attacks occurring, on average, twice a month, 
which last roughly five minutes and are not productive of 
severe economic inadaptability.

3.  Prior to May 23, 2002, the veteran's seborrheic keratosis 
of the scalp was manifested by occasional lesions that were 
slightly flaky.  

4.  Since May 23, 2002, the veteran's seborrheic keratosis of 
the scalp has been manifested by near-constant lesions 
covering 0.1 percent of his body, which constantly itch with 
exudation, but do not cause ulceration, extensive exfoliation 
or crusting, or systemic or nervous manifestations that 
require systemic corticosteroid treatment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with regard to the issues of 
higher initial ratings for the following service-connected 
disabilities: residuals of a right knee meniscectomy; right 
knee arthritis; right ankle degenerative joint disease; left 
knee degenerative joint disease; left ankle degenerative 
joint disease; hiatal hernia; and, functional systolic 
murmur.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).

2.  The criteria for an initial 30 percent rating for 
migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 
4.124a, Diagnostic Code 8100 (2005).

3.  The criteria for an initial rating in excess of 10 
percent for seborrheic keratosis of the scalp, prior to May 
23, 2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 
(2001); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.118, 
Diagnostic Code 7899-7806 (2005). 

4.  The criteria for a 30 percent rating for seborrheic 
keratosis of the scalp are met as of May 23, 2002.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.21 (2005); 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Appeal - Selected Issues

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2005).  By noticed received by the Board on January 17, 
2006, the appellant withdrew his appeal with respect to the 
issues of entitlement to higher initial ratings for the 
following service-connected disabilities: residuals of a 
right knee meniscectomy; right knee arthritis; right ankle 
degenerative joint disease; left knee degenerative joint 
disease; left ankle degenerative joint disease; hiatal 
hernia; and, functional systolic murmur.  Hence, there remain 
no allegations of errors of fact or law on these matters for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review these appeals and each is 
dismissed.  The remaining two issues on appeal, particularly 
entitlement to higher initial evaluations for migraines and 
for seborrheic keratosis of the scalp, are adjudicated below.



Initial Evaluations Still on Appeal

As a preliminary matter, in correspondence dated in August 
2005, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for an increased evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  He also was instructed to submit any evidence in 
his possession that pertained to his claims.  Although this 
notice was delivered after the initial denial, the AOJ 
subsequently readjudicated the claims based on all the 
evidence in November 2005, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
identified and available treatment records have been secured, 
to include both VA and private treatment.  The veteran has 
been medically evaluated in conjunction with his claims.  

The veteran seeks higher initial evaluations for his service-
connected disabilities of migraine headaches and seborrheic 
keratosis of the scalp.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 




Migraines

The veteran's migraine headache syndrome is currently 
evaluated as 10 percent disabling under DC 8100.  Under the 
applicable rating criteria, to receive a higher, 30 percent 
evaluation, the evidence must demonstrate characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  38 C.F.R. § 4.124a, DC 8100.  The 
maximum 50 percent rating requires very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.  

VA examinations in December 1998 and November 2000 reveal 
that the veteran reported occasional tension headaches, 
generally around three times per month, lasting a few minutes 
in duration.  During outpatient treatment, and specifically 
in the course of his regular primary care appointments, the 
veteran consistently reported frequent headaches.  Naproxen 
and other pain relievers have been prescribed; however, it is 
unclear which were specifically for treatment of the 
veteran's headaches, and which were intended to relieve pain 
from other, non-related, disabilities.  A March 2000 brain 
computed tomography (CT) scan was normal. 

The veteran reported in his May 2002 examination that he had 
migraine headaches once every two to three days, each 
generally lasting a few hours.  However, upon questioning 
during his June 2003 hearing before the undersigned, he 
clarified that his headaches actually occur two to three 
times per month, not per week.  He also reported that two of 
those per month are accompanied by nausea, light and noise 
sensitivity, and are unimproved by pain medication.  Instead, 
he must remove himself to a cool, dark place.  The extreme 
pain usually lasts about five minutes and then he falls 
asleep, which relieves his symptoms.  

The Board finds that the headaches that the veteran has 
described can be appropriately characterized as prostrating 
and warrant the 30 percent evaluation.  Of particular note is 
that they require him to go to sleep for relief, as they are 
less responsive to medication.  While his concurrent 
assertions tend to indicate that the characteristic 
prostrating attacks have occurred slightly more than, on 
average, once per month, the evidence does not suggest that 
they rise to the level required for the maximum rating.  
Specifically, the veteran has described the attacks as 
lasting for five minutes; therefore, they cannot properly be 
considered prolonged. Nor do attacks a couple times per month 
qualify as very frequent.  Furthermore, there is no 
documented  effect on the veteran's employment.   Thus, a 30 
percent initial rating, and no higher, is warranted by the 
medical evidence.

Seborrheic Keratosis

Because the veteran's precise dermatological disability is 
not listed in the Schedule, it is currently evaluated 
analogously to dermatitis, eczema at the 10 percent level.  
During the appeal, the regulations pertinent to disabilities 
of the skin were amended, effective August 30, 2002.  See 
Schedule for Rating Disabilities, The Skin, 67 Fed. Reg. 
49,590 (July 31, 2002) (codified at 38 C.F.R. § 4.118 
(2005)).  

In January 2004, the Board remanded the claim so that the 
veteran could be notified of the changed regulations and 
medically examined with the new criteria in mind.  The 
examination took place in March 2005.  The November 2005 
supplemental statement of the case provided notice of the 
amended regulations and decided the claim based on the new 
examination, considering both the old and new criteria.  
Therefore, there is no prejudice to the veteran for the Board 
to now consider his claim under both versions.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Under the old code, the higher, 30 percent, rating was 
warranted for eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement.  The maximum 
rating of 50 percent required ulcerations or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or the condition is exceptionally repugnant.  
38 C.F.R. § 4.118, DC 7806 (2001).

VA examinations in December 1998, November 2000, May 2002, 
and March 2005 have been reviewed, along with extensive VA 
outpatient clinical records and private treatment records.  
In December 1998, the veteran had one lesion on the left side 
of the crown, roughly 6 millimeters in diameter, which was 
slightly flaky with no gross evidence of excoriation.  He did 
not verbalize complaints of itching.  No lesions were 
observed on exam in November 2000.   These manifestations do 
not more nearly approximate those contemplated in the next 
higher rating category, as there is no evidence of extensive 
exuding or itching lesions that covered large areas of the 
head so as to make the veteran's disability cause 
disfigurement. 

However, by the May 2002 examination, several small 
exfoliative skin lesions were noted on the scalp.  While 
there was no ulceration or crusting, the veteran did complain 
of itching and indicated that he would seek regular treatment 
for the same.  The first documented evidence of use of 
topical corticosteroids (hydrocortisone lotion) is in May 
2003, as noted in the VA clinical records.  At the veteran's 
hearing, he testified credibly that his scalp itched "all 
the time."  Clinical records also reveal that in June 2004, 
the veteran presented with complaints of a bump on his head 
that was itching, burning, and swelling.

During the veteran's March 2005 examination, he indicated 
that his lesions had remained roughly the same size since 
their outset in 1996.  He had continued to use topical 
steroid treatment on a daily basis to relieve the itching and 
burning sensations.  Objectively, there were several 
perifollicular papules, one of which was draining due to the 
veteran's scratching.   

These symptoms, which were first objectively manifested on 
the May 23, 2002 examination, more nearly approximate the 30 
percent rating under the old criteria.  Specifically, the 
record from that point forward demonstrates that the 
veteran's skin disability has caused constant itching with 
some exudation.  The evidence does not show, however, that 
the veteran has had ulcerations or extensive exfoliation or 
crusting due to his seborrheic dermatitis, or that systemic 
or nervous manifestations have resulted.  Thus, a 30 percent 
rating under the old criteria, from May 23, 2002, is 
warranted.

The revised criteria provide for a higher still rating of 60 
percent when more than 40 percent of the entire body or 
exposed areas is affected, or if there is near-constant 
systemic therapy.  38 C.F.R. § 4.118, DC 7806 (2005).

Evidence of record after August 30, 2002, the effective date 
of the revised regulations, has been considered.  In 
particular, the March 2005 VA examination revealed papules 
that occupied approximately 0.1 percent of the scalp region 
and less than 0.1 percent of the entire body skin surface.  
The veteran was not on systemic corticosteroid therapy, 
although he did use topical corticosteroids.  Concurrent VA 
clinical records do not contradict these findings.  Thus, the 
higher 60 percent rating is not warranted under the revised 
skin criteria.  Instead, the evidence substantiates a 30 
percent rating from the date of documented onset of the 
itching and exudation symptoms.


ORDER

The appeal with respect to entitlement to an initial rating 
in excess of 20 percent for residuals of a right knee 
meniscectomy is dismissed.

The appeal with respect to entitlement to an initial rating 
in excess of 20 percent for tricompartmental osteoarthritis 
of the right knee is dismissed.

The appeal with respect to entitlement to an initial rating 
in excess of 20 percent for degenerative changes of the right 
ankle is dismissed.

The appeal with respect to entitlement to an initial rating 
in excess of 10 percent for degenerative changes of the left 
knee is dismissed.

The appeal with respect to entitlement to an initial rating 
in excess of 10 percent for degenerative changes of the left 
ankle is dismissed.

The appeal with respect to entitlement to an initial rating 
in excess of 10 percent for hiatal hernia is dismissed.

The appeal with respect to entitlement to an initial 
compensable rating for functional systolic murmur is 
dismissed.

An initial 30 percent rating for migraine headaches is 
granted, subject to regulations applicable to the payment of 
monetary benefits.

An initial rating in excess of 10 percent for seborrheic 
keratosis of the scalp, prior to May 23, 2002, is denied.

A 30 percent rating for seborrheic keratosis of the scalp is 
granted effective May 23, 2002, subject to regulations 
applicable to the payment of monetary benefits.


____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


